VICKERY, J.
Epitomized Opinion
Gentsch brought an action in partition against Beville and others in Cuyahoga Common Pleas. A building had been erected on real estate sought to be partitioned. Certain lien holders filed cross-petitions. From the judgment, Wilmont Co. appealed and Gentsch prosecuted error. By agreement Wil-mot Co. was allowed a lien for $500 and the appeal was dismissed. The Guardian Savings and Trust Co. claimed a large sum of money that they had put into the building but Gentsch was favored in most particulars by the entry in the lower court. Itowever, Gentsch was not satisfied and prosecuted fc’or. The Court of Appeals in affirming judgment eld:
1.Mr. Gentsch had no reason to complain. If there is any error anywhere it would be to his benefit and not to his detriment.